Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are currently pending and are under examination.
Benefit of priority is to August 3, 2015.

Claim 15 is objected to because of the following informalities:  
Claim 15 comprises periods within the claim.
See MPEP 608.01(m) which states that:  Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). 
	 Appropriate correction is required.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 does refers to Factor IX but does not identify the referenced SEQ ID NO: 2 as being the R338L Padua variant. Thus, the claim as read is indefinite because on one instance reference appears to be made to the WT FIX and on the other instance to the R338L Padua variant 
The term “about” is defined at [0033] yet this definition is not concise. Therefore, Claims 3 and 15 are indefinite because, for example, the phrase “at least about 72 amino acids” has no lower limit. 
Claim 9 is redundant because the FIX having SEQ ID NO: 2 comprises the R338L Padua variant mutation.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of:
Stafford et al. (IDS; US 2011/0154516) and 
Simioni et al. (IDS; 2009; X-linked thrombophilia with a mutant factor IX (Factor IX Padua. New England Journal of Medicine. 361: 1671-1675).
Stafford et al. teach human FIX having an insertion of amino acids to increase glycosylation, which can be taken as XTEN, and which the insertions result in a longer half-life of about 1.5 hours when compared to WT FIX ([0114]). The insertions where made at amino acid 166 of SEQ ID NO: 2 see Figure 1:

    PNG
    media_image1.png
    163
    959
    media_image1.png
    Greyscale

	In Figure 6, Stafford et al. teach insertions at A103, N105, and K413 – see  Drawings Sheet 8, the first and third full sequences; Sheet 20, the second full sequence; Sheet 28, the second full sequence; Sheet 43, the third full sequence; Sheet 57, the first full sequence. At [0051], Stafford et al. teach that insertions can be placed within the activation peptide at amino acids 146-180 of human FIX  (in the activation peptide region unaffected by the R338L mutation of SEQ ID NO: 2 as found in Claim 1) including one or more insertions of amino acids can be at positions 149, 162, 166, and 174 (Claim 2) as well as at the C-terminus position 415 (Claim 4, 5). The inserted amino acids can be about 3 to about100 amino acids ([0065]; Claim 3). See also [0052] and [0068].	
	The FIX fusion proteins are placed into a pharmaceutical composition (Claim 13) and be used to treat bleeding disorders by administering the FIX fusion protein to a subject in need ([0076]; Claim 14). The DNA encoding the FIX fusion protein (Claim 10) is placed into an expression vector (Claim 11) and transformed into host cells (see [0081]-[0086]; Claim 12).
	
	Stafford et al. do not teach to introduce or insert amino acids at positions 149, 162, 166, and 174 of the FIX R338L variant which is SEQ ID NO: 2.

Simioni et al. teach that a gain of function Factor IX having mutation R338L that has 8 times more clotting activity that WT FIX (abstract).

The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute the gain of function FIX having mutation R338L taught by Simioni et al. for the WT FIX  taught in Stafford et al. because Simioni et al. teach that the FIX R338L has a clotting activity that is 8 times higher than WT FIX and Stafford et al. teach that the insertion of amino acids into the FIX increases its half-life (Claim 1, 9). 
 

Claim 1, 6, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of:
 Stafford et al. (IDS; US 2011/0154516);
Simioni et al. (IDS; 2009; X-linked thrombophilia with a mutant factor IX (Factor IX Padua. New England Journal of Medicine. 361: 1671-1675); as applied to Claim 1 above, and 
Peters et al. (IDS; 2010; Prolonged activity of factor IS as a monomeric Fc Fusion protein.Thrombosis and Hemostasis. 115 (10); 2057-2064).
The teachings of Stafford et al. and Simioni et al. are set forth above.
Neither Stafford et al. or Simioni et al. teach to place an Fc region at the C-terminal of the WT or gain of function FIX R338L variant.
Peters et al. teach that FIXFc comprising FIX fused to the Fc region. Peters et al. co-expressed FIXFc with Fc alone to produce 3 different protein products: FIXFc dimer, FIXFc monomer comprising FIXFc and 1 Fc Chain, and Fc dimer) page 2057; right col., para. 1). The FIXFc half-life was 3-4 fold longer than FIX (page 2062, right col., para. 1).

The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute the gain of function FIX having mutation R338L taught by Simioni et al. for the WT FIX  taught in Stafford et al. because Simioni et al. teach that the FIX R338L has a clotting activity that is 8 times higher than WT FIX and Stafford et al. teach that the insertion of amino acids into the FIX increases its half-life (Claim 1, 9). It would have been further obvious to to place an Fc domain at the C-terminus of the FIX having mutation R338L because Peters et al. teach that this amino acid extension increases the half-life of the FIX and Stafford et al. teaches that an insertion of amino acids can be placed at the C-terminal amino acid at position 415 (Claim 6). The FIXFc monomer of Peters et al. comprises an additional Fc chain (Claim 7), and because the monomers having the Fc domains are covalently bonded (Claim 8).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of:
 Stafford et al. (IDS; US 2011/0154516);
Simioni et al. (IDS; 2009; X-linked thrombophilia with a mutant factor IX (Factor IX Padua. New England Journal of Medicine. 361: 1671-1675); and 
Peters et al. (IDS; 2010; Prolonged activity of factor IS as a monomeric Fc Fusion protein.Thrombosis and Hemostasis. 115 (10); 2057-2064).
The teachings of Stafford et al., Simioni et al.  and Peters et al. are set forth above.
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute the gain of function FIX having mutation R338L taught by Simioni et al. for the WT FIX  taught in Stafford et al. because Simioni et al. teach that the FIX R338L has a clotting activity that is 8 times higher than WT FIX and Stafford et al. teach that the insertion of amino acids into the FIX increases its half-life. It would have been further obvious to to place an Fc domain at the C-terminus of the FIX having mutation R338L because Peters et al. teach that this amino acid extension increases the half-life of the FIX and Stafford et al. teaches that an insertion of amino acids can be placed at the C-terminal amino acid at position 415. The FIXFc monomers of Peters et al. comprising the Fc domain are covalently bonded (Claim 15).


The instant specification teaches that the WT FIX and the Padua variant has a short half-life and requires frequent dosing ([0006], [0007]). The specification teaches that the half-life of the instantly claimed Padua variant FIX-XTEN fusion proteins can have an increased in vivo -half-life of at least 5 to 34 hours ([00133]). The claims do not provide functional language to distinguish the teachings of Stafford et al. that the insertion of amino acids into FIX that result in increase glycosylation of the FIX and an increase in half-life of about 1.5 hours are not obvious over the XTEN insertions taught in the instant specification.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-15 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 4-7, 14, 15, 21-36 of copending Application No. 16/478,747. Although the claims at issue are not identical, they are not patentably distinct from each other because instant Claim 14 is drawn to a method of preventing, treating, ameliorating, or managing a clotting disease or condition in a patient in need thereof comprising administering an effective amount of the FIX fusion protein of Claim 1 and the FIX R338Lfusion protein of Claim 1 is drawn to a Factor IX (FIX) fusion protein comprising a FIX R338L polypeptide and at least one XTEN which is inserted within the FIX polypeptide at an insertion site corresponding to the activation peptide amino acids 146-180 and specifically to (Claim 2) an amino acid selected from the group consisting of amino acid 149, 162, 166, and 174 of SEQ ID NO: 2, and any combination thereof, and wherein the FIX fusion protein exhibits procoagulant activity. ‘747 Claim 1 is drawn to this method:
A method of administering a Factor IX (FIX) fusion protein to a subject in need thereof, comprising subcutaneously administering to a subject a FIX fusion protein, wherein (a) the FIX fusion protein comprises a FIX polypeptide and at least one XTEN, which is inserted within the FIX polypeptide at an insertion site corresponding to an amino acid selected from the group consisting of amino acid 103, 105, 142, 149, 162, 166, 174, 224, 226, 228, and 413  of SEQ ID NO: 2, and any combination thereof, and (b) wherein following the administration, the FIX fusion protein exhibits a plasma activity of from about 5% to about 30% in the subject.
The applications have not been restricted and therefore the proteins and encoding nucleic acids do not enjoy safe harbor.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-27 of U.S. Patent No. 10,745,680. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 is drawn to a Factor IX (FIX) fusion protein comprising a FIX R338L polypeptide and at least one XTEN which is inserted within the FIX polypeptide at an insertion site corresponding to the activation peptide amino acids 146-180 and specifically to (Claim 2) an amino acid selected from the group consisting of amino acid 149, 162, 166, and 174 of SEQ ID NO: 2, and any combination thereof, and wherein the FIX fusion protein exhibits procoagulant activity 	and patented Claim 1 is drawn to:
Factor IX (FIX) fusion protein comprising a FIX R338L polypeptide and at least one XTEN which is inserted within the FIX polypeptide at an insertion site corresponding to amino acid 103, 105, 149, 162, 166, 174, 224, 226, 228, and 413 of SEQ ID NO: 2, and any combination thereof, and wherein the FIX fusion protein exhibits procoagulant activity. Therefore, the claimed FIX variants are coextensive. 
Both sets of claims include claims drawn to encoding nucleic acids and methods of treatment.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KAREN COCHRANE CARLSON/Primary Examiner, Art Unit 1656